Case 5:20-cv-00114-MAA Document 24 Filed 02/03/21 Page 1 of 3 Page ID #:3545



      Monica Perales
  1   Attorney at Law: 297739
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115                             JS-6
      Santa Fe Springs, CA 90670
  3   Tel.: (562) 868-5886
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Amadeo Almazan
  6
  7
                              UNITED STATES DISTRICT COURT
  8                          CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
  9
 10
 11   AMADEO ALMAZAN,                        ) Case No.: 5:20-cv-00114-MAA
                                             )
 12                                          ) ORDER OF DISMISSAL
                    Plaintiff,               )
 13                                          )
            vs.                              )
 14                                          )
      ANDREW SAUL,                           )
 15                                          )
      Commissioner of Social Security,       )
 16                                          )
                    Defendant.               )
 17                                          )
                                             )
 18
 19
            The above captioned matter is dismissed with prejudice, each party to bear
 20
      its own fees, costs, and expenses..
 21
            IT IS SO ORDERED.
 22
      DATE:       02/03/21
 23                              ___________________________________
                                      ____
                                      _  ________
                                                ______
                                                     ____________
                                     HONNORABLE MARIA
                                 THE HONORABLE    MAARIA A. AUDERO
                                                            AUDE
 24                              UNITED  STATES
                                      ED S TATES MAGISTRATE JUJUDGE
 25
 26

                                             -1-
Case 5:20-cv-00114-MAA Document 24 Filed 02/03/21 Page 2 of 3 Page ID #:3546



      DATE: February 3, 2021       Respectfully submitted,
  1
                                   LAW OFFICES OF LAWRENCE D. ROHLFING
  2
                                        /s/ Monica Perales
  3                            BY: __________________
                                  Monica Perales
  4                               Attorney for plaintiff Amadeo Almazan
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                          -2-
Case 5:20-cv-00114-MAA Document 24 Filed 02/03/21 Page 3 of 3 Page ID #:3547



                             CERTIFICATE OF SERVICE
  1                     FOR CASE NUMBER 5:20-CV-00114-MAA
  2
            I hereby certify that I electronically filed the foregoing with the Clerk of the
  3
      Court for this court by using the CM/ECF system on February 3, 2021.
  4
  5         I certify that all participants in the case are registered CM/ECF users and

  6   that service will be accomplished by the CM/ECF system.
  7
                                /s/ Monica Perales
  8
                                _______________________________
  9                             Monica Perales
                                Attorneys for Plaintiff
 10                             ___________

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                               -3-
